Citation Nr: 0937057	
Decision Date: 09/29/09    Archive Date: 10/09/09

DOCKET NO.  05-21 116	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an initial rating greater than 20 percent 
for degenerative joint disease (DJD) of the cervical spine.

2.  Entitlement to an initial rating greater than 20 percent 
for DJD of the right shoulder.

3.  Entitlement to an initial rating greater than 20 percent 
for DJD of the left shoulder.


ATTORNEY FOR THE BOARD

S. M. Marcus, Associate Counsel



INTRODUCTION

The appellant is a veteran who served on active duty from 
December 1968 to October 1971.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from August 2004 and May 2005 rating decisions of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Chicago, Illinois.  The August 2004 rating decision 
awarded service connection for the Veteran's neck and 
bilateral shoulder disabilities and a subsequent May 2005 
rating decision awarded higher initial ratings for his neck 
and bilateral shoulder disabilities.  The Veteran appeals all 
the initial ratings of his neck and bilateral shoulder 
disabilities.

A subsequent rating decision, dated July 2009, awarded the 
Veteran service connection and assigned initial ratings for 
radiculopathy of the bilateral upper extremities associated 
with the Veteran's cervical spine disability.  These ratings 
were not appealed and, therefore, the Board will not discuss 
these initial ratings here.  To the extent the July 2009 
rating decision constitutes a "higher rating" as to his 
cervical spine disability on appeal here, however, the Board 
concludes that despite the July 2009 grant of additional 
benefits, the initial rating of the cervical spine disability 
is still properly before the Board here.  See AB v. Brown, 6 
Vet. App. 35 (1993) (after the Veteran has perfected his 
appeal, a subsequent rating decision awarding a higher 
rating, but less than the maximum available benefit, does not 
abrogate the pending appeal). 

The case was brought before the Board in July 2008, at which 
time the claims seeking increased initial ratings for DJD of 
the cervical spine and bilateral shoulders were remanded to 
allow the Agency of Original Jurisdiction (AOJ) to further 
assist the Veteran in the development of his claims, to 
include affording him a VA examination. The requested 
development having been completed, the case is once again 
before the Board for appellate consideration of the issues on 
appeal.  



FINDINGS OF FACT

1.  The Veteran's cervical spine disability is manifested by 
pain, limitation of motion, arthritis confirmed by x-ray, but 
there have been no incapacitating episodes, gait abnormality, 
or impairment of motor skills, muscle function, or strength.

2.  The Veteran is left hand dominant.

3.  The Veteran's right shoulder is manifested by pain, 
limitation of motion, and arthritis confirmed by x-ray.

4.  The Veteran's left shoulder is manifested by pain, 
limitation of motion, and arthritis confirmed by x-ray.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating greater than 20 
percent for DJD of the cervical spine have not been met.  
38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.159, Part 4, §§ 4.1, 4.2, 4.3, 
4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5290 (2002 and 
2003); 38 C.F.R. § 4.71a, Diagnostic Code 5237 (2008).

2.  The criteria for a disability rating greater than 20 
percent for DJD of the right shoulder have not been met. 
38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.321, 4.1, 4.2, 4.3, 4.40, 4.45, 4.69, 4.71a, Diagnostic 
Code (DC) 5201 (2008).

3.  The criteria for a disability rating of 30 percent, but 
no higher, have been met for DJD of the left shoulder. 
38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.321, 4.1, 4.2, 4.3, 4.40, 4.45, 4.69, 4.71a, Diagnostic 
Code (DC) 5201 (2008).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran). 

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  

The notice requirements were met in this case by letters sent 
to the Veteran in March 2004, October 2004 and March 2006.  
Those letters advised the Veteran of the information 
necessary to substantiate his claim, and of his and VA's 
respective obligations for obtaining specified different 
types of evidence. See Quartuccio v. Principi, 16 Vet. App. 
183 (2002); 38 C.F.R. § 3.159(b).  The March 2006 letter also 
explained how disability ratings and effective dates are 
determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

For initial rating claims, where, as is the case here, 
service connection has been granted and the initial rating 
and effective date have been assigned, the claim of service 
connection has been more than substantiated, as it has been 
proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no 
longer required because the purpose that the notice was 
intended to serve has been fulfilled.  Furthermore, once a 
claim for service connection has been substantiated, the 
filing of a notice of disagreement with the rating of the 
disability does not trigger additional 38 U.S.C.A. § 5103(a) 
notice.  See Dingess, 19 Vet. App. at 490-491; Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007). 

The Veteran has not alleged that VA failed to comply with the 
notice requirements of the VCAA, and he was afforded a 
meaningful opportunity to participate effectively in the 
processing of his claims, and has in fact provided additional 
arguments at every stage.  See Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).

The notice required by 38 U.S.C.A. § 5103(a) should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  That was 
done in this case.

The Board also concludes VA's duty to assist has been 
satisfied.  The Veteran's service medical records and VA 
medical records are in the file.  Private medical records 
identified by the Veteran have been obtained, to the extent 
possible.  The Veteran has at no time referenced outstanding 
records that he wanted VA to obtain or that he felt were 
relevant to the claims. 

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the veteran's disability, a VA examination 
must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a).

The RO provided the Veteran appropriate VA examinations in 
2004, 2007 and 2008.  There is no objective evidence 
indicating that there has been a material change in the 
severity of the Veteran's disabilities since he was last 
examined.  The Veteran has not reported receiving any recent 
treatment specifically for this condition (other than at VA, 
which records are in the file), and there are no records 
suggesting an increase in disability has occurred as compared 
to the prior VA examination findings.  The duty to assist 
does not require that a claim be remanded solely because of 
the passage of time since an otherwise adequate VA 
examination was conducted.  VAOPGCPREC 11-95.  The VA 
examination reports are thorough and supported by VA 
outpatient treatment records.  There is no rule as to how 
current an examination must be, and the Board concludes the 
examinations in this case are adequate upon which to base a 
decision.

Thus, the Board finds that VA has satisfied the duty to 
assist the Veteran.  In the circumstances of this case, 
additional efforts to assist or notify him in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the Veteran at 
every stage of this case.  Therefore, the Board may proceed 
to consider the merits of the claims.  

Increased Ratings

The Veteran claims entitlement to increased initial ratings 
of his neck and bilateral shoulder disabilities due to pain, 
limited motion, and also complaints of numbness and tingling 
of the upper extremities.  Indeed, in addition to his 
musculoskeletal disabilities the Veteran has been diagnosed 
with cervical neuropathy and left shoulder nerve impingement 
syndrome.  

As explained in the introduction, however, the Veteran was 
granted service connection for neurological disabilities of 
the bilateral upper extremities in a July 2009 rating 
decision, which has not been appealed and is not properly 
before the Board here.  Accordingly, the Board will not 
consider the neurological aspect of the Veteran's 
disabilities in deciding whether an increased rating for any 
of these conditions is warranted. Rather, the Board will 
consider the merits of the Veteran's increased rating claims 
based on non-neurological manifestations.  

Disability evaluations are determined by the application of a 
schedule of ratings based on average impairment in earning 
capacity.  38 U.S.C.A. § 1155 (West 2002).  Requests for 
increased disability ratings require consideration of the 
medical evidence of record compared to the criteria in the VA 
Schedule for Rating Disabilities.  If the evidence for and 
against a claim is in equipoise, the claim will be granted.  
A claim will be denied only if the preponderance of the 
evidence is against the claim.  See 38 U.S.C.A. § 5107 (West 
2002); 38 C.F.R. § 3.102 (2008); Gilbert v. Derwinski, 1 Vet. 
App. 49, 56 (1990). 

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1 (2005); 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where the issue 
involves the assignment of an initial rating for a disability 
following the initial award of service connection for that 
disability, such as the claims here, the entire history of 
the disability must be considered and, if appropriate, staged 
ratings may be applied.  Fenderson v. West, 12 Vet. App. 119 
(1999).  Staged ratings are not appropriate here because, as 
will be discussed, the findings of the Veteran's conditions 
are largely consistent throughout time.

If there is a question as to which evaluation to apply to the 
Veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In general, evaluation of a service-connected disability 
involving a joint rated on limitation of motion requires 
adequate consideration of functional loss due to pain under 
38 C.F.R. § 4.40 and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45. See DeLuca v. Brown, 8 Vet. App. 202 
(1995).  The provisions of 38 C.F.R. § 4.40 state that 
disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence of 
part, or all, of the necessary bones, joints and muscles, or 
associated structures.  It may also be due to pain supported 
by adequate pathology and evidenced by visible behavior of 
the claimant undertaking the motion. See 38 C.F.R. § 4.40.  
The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement. 
See 38 C.F.R. 
§ 4.45.

Cervical Spine

The Veteran's cervical spine disability is currently rated 20 
percent disabling under Diagnostic Code 5237, for cervical 
strain. 

Effective from September 26, 2003, disabilities of the 
cervical spine are to be rated under the General Rating 
Formula for Diseases and Injuries of the Spine.  See 
38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.  The General 
Rating Formula for Diseases and Injuries of the Spine 
provides a 20 percent disability rating for forward flexion 
of the cervical spine greater than 15 degrees but not greater 
than 30 degrees; or, the combined range of motion of the 
cervical spine not greater than 170 degrees; or, muscle spasm 
or guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis.  A 30 percent disability rating is 
assigned for forward flexion of the cervical spine 15 degrees 
or less; or, favorable ankylosis of the entire cervical 
spine.  A 40 percent disability rating is assigned for 
unfavorable ankylosis of the entire cervical spine.  A 100 
percent disability rating is assigned for unfavorable 
ankylosis of entire spine.  38 C.F.R. § 4.71a.
 
The Notes following the General Rating Formula for Diseases 
and Injuries of the Spine provide further guidance in rating 
diseases or injuries of the spine.  Note (1) provides that 
any associated objective neurologic abnormalities, including, 
but not limited to, bowel or bladder impairment, should be 
rated separately under an appropriate diagnostic code.  Note 
(2) provides that, for VA compensation purposes, normal 
forward flexion of the cervical spine is zero to 45 degrees, 
extension is zero to 45 degrees, left and right lateral 
flexion are zero to 45 degrees, and left and right lateral 
rotation are zero to 80 degrees.  The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
cervical spine is 340 degrees.  The normal ranges of motion 
for each component of spinal motion provided in this note are 
the maximum that can be used for calculation of the combined 
range of motion.  See also Plate V, 38 C.F.R. § 4.71a.  Note 
(3) provides that, in exceptional cases, an examiner may 
state that because of age, body habitus, neurologic disease, 
or other factors not the result of disease or injury of the 
spine, the range of motion of the spine in a particular 
individual should be considered normal for that individual, 
even though it does not conform to the normal range of motion 
stated in Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.  Note 
(4) provides that the rater is to round each range of motion 
measurement to the nearest five degrees.  Note (5) provides 
that, for VA compensation purposes, unfavorable ankylosis is 
a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the  
following: difficulty walking because of a limited line of  
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal  
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or  
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.  Note (6) provides that disability of 
the thoracolumbar and cervical spine segments are to be rated 
separately, except when there is unfavorable ankylosis of 
both segments, which will be rated as a single disability.  
38 C.F.R. § 4.71a.

Again, the Veteran is also service connected for neurological 
manifestations of the bilateral upper extremities found as 
secondary to the Veteran's cervical spine disability as 
anticipated under the regulations.  See id. at Note (1).  
Those ratings, however, are not before the Board and may not 
support an increased rating here.

Spine conditions can also be rated under the criteria for 
intervertebral disc syndrome, Diagnostic Code 5243.  
Diagnostic Code 5243 provides for a 20 percent rating where 
incapacitating episodes have a total duration of at least 2 
weeks but less than 4 weeks during the past 12 months.  A 40 
percent rating is warranted where incapacitating episodes 
have a total duration of at least 4 weeks but less than 6 
weeks during the past 12 months.  "Incapacitating episodes" 
is defined in Note (1) as a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  Note (2) also allows the Veteran to be rated 
separately for musculoskeletal and neurological 
manifestations under appropriate diagnostic codes if it would 
result in a higher combined evaluation for the disability.

In this case, the Board concludes the medical evidence does 
not warrant an increased rating greater than 20 percent for 
the Veteran's cervical spine musculoskeletal disability under 
any applicable or arguably applicable diagnostic code.

The Veteran's VA outpatient treatment records from 2002 to 
2009 indicate periodic treatment for the cervical spine, most 
significantly for arthritic pain of the cervical spine.  
Although limitation of motion is noted in some of the 
treatment records, no actual objective findings are detailed 
within the records other than x-ray reports revealing mild 
degenerative changes of the cervical spine and traumatic 
arthritis. 

The Veteran was afforded multiple VA examinations throughout 
the pendency of his appeal dated April 2004, December 2004, 
May 2007 and December 2008.  

In April 2004, the examiner diagnosed the Veteran with mild 
traumatic arthritis of the cervical spine, confirmed by x-
rays, indicating the Veteran's cervical spine is manifested 
by tenderness on palpitation and limited forward flexion to 
40 degrees, secondary to pain and stiffness.  No further 
functional limitations were noted on repetition.  Similarly, 
in December 2004, the VA examiner found the Veteran to have 
traumatic arthritis manifested by limited forward flexion to 
60 degrees, with no further functional loss on repetition. 

The Veteran was also afforded a VA examination in May 2007 
where he was diagnosed with degenerative disc disease (DDD) 
and degenerative arthritis of the cervical spine.  The 
examiner noted forward flexion limited to 45 degrees with 
pain starting at 45 degrees, but no further functional loss 
on repetition.  

Most recently, the Veteran was afforded a VA examination in 
December 2008 where he was diagnosed with residuals of neck 
injury with osteoarthritis, cervical disc disease and 
radiculopathy.  The examiner noted the Veteran's complaints 
of chronic neck pain and found forward flexion to be limited 
to 35 degrees.  In a June 2009 addendum, the examiner further 
indicated the Veteran did not exhibit any additional 
limitation of movement on repetitive examination. 

In short, none of the medical evidence indicates the 
Veteran's cervical spine disability causes limited forward 
flexion to 15 degrees or less.  None of the medical evidence, 
moreover, notes any incapacitating episodes.  In short, the 
Veteran simply does not meet the rating criteria for a rating 
greater than 20 percent under any arguably applicable 
diagnostic code.  The Board notes Diagnostic Code 5003 
provides for ratings for degenerative disc disease or 
arthritis, but the Code does not provide for a rating greater 
than 20 percent.

The Veteran's functional loss was considered, as the medical 
evidence shows that the Veteran has consistently complained 
of chronic neck.  38 C.F.R. §§ 4.40, 4.45.  However, all 
examiners took limitation caused by pain into account in 
their findings of range of motion.  Thus, the degree of 
additional limitation caused by pain is already contemplated 
in the disability ratings currently assigned.  All examiners 
throughout time found no evidence of further functional loss 
due to lack of endurance, fatigability, incoordination, or 
repetition.  There is otherwise no evidence of impairment of 
motor skills, muscle function, or strength.  In fact, the 
medical evidence consistently indicates the Veteran's muscle 
tone, strength and motor skills are within normal limits.  
Consequently, the Board finds that higher disability ratings 
based on functional loss are not warranted.

Accordingly, the preponderance of the evidence is against 
assignment of an increased disability rating for the 
Veteran's service-connected cervical spine disability.  There 
is no reasonable doubt on this matter that could be resolved 
in his favor.  The Board has considered all potentially 
applicable diagnostic codes, as discussed above

Bilateral Shoulders

The Veteran's bilateral shoulder disabilities are rated under 
Diagnostic Code (DC) 5201 for arm limitation of motion. 

Normal range of motion of the shoulder is 180 degrees forward 
elevation (flexion), 180 degrees shoulder abduction, and 90 
degrees external and internal rotation. See 38 C.F.R. § 
4.71a, Plate I.  Under DC 5201, a 20 percent rating is 
assigned if the arm's range of motion is limited to shoulder 
level (flexion or abduction limited to 90 degrees).  A 30 
percent or 20 percent disability rating is assigned where 
range of motion is limited midway between side and shoulder 
level (flexion or abduction greater than 25 degrees, but less 
than 90 degrees) depending on whether the affected arm is the 
Veteran's dominant side or non-dominant side respectively.  A 
40 percent or 30 percent disability rating is assigned where 
flexion or abduction is limited to 25 degrees depending on 
whether the affected arm is the Veteran's dominant side or 
non-dominant side respectively.  In this case, the Veteran is 
left-hand dominant.  

As indicated above, the Veteran's VA outpatient treatment 
records throughout the appellate time frame show periodic 
complaints and treatment for neck and shoulder pain, but do 
not contain any specific range of motion findings.  

The Veteran was afforded multiple VA examinations for his 
shoulders, to include in April 2004, December 2004, May 2007 
and December 2008.

In April 2004, the VA examiner diagnosed the Veteran with 
mild traumatic arthritis of the bilateral shoulders with 
nerve impingement syndrome of the left shoulder.  The 
examiner noted the Veteran's complaints of pain with flare-
ups every 2 to 3 weeks, but found the Veteran had never 
undergone surgeries for his shoulders and has no past 
episodes of dislocation or recurrent subluxation.  The 
examiner also noted the Veteran is left-hand dominant.  With 
regard to range of motion, the Veteran's left shoulder 
exhibited forward flexion to 150 degrees, with pain at 140 
degrees and abduction to 115 degrees, with pain at 105 
degrees.  His right shoulder exhibited normal forward flexion 
to 180 degrees with no pain, and abduction to 180 degrees, 
but with pain at 140 degrees.  

In December 2004, the VA examiner similarly diagnosed the 
Veteran with mild degenerative arthritis.  Range of motion 
testing had very different results.  The left shoulder was 
limited to 165 degrees forward flexion and 160 degree 
abduction, but on repetition, the examiner noted the 
Veteran's left shoulder range of motion reduced down to 75 to 
80 degrees forward flexion and abduction.  In contrast, the 
Veteran's right shoulder exhibited forward flexion and 
abduction to 110 degrees, which stayed the same on 
repetition.  

The Veteran was also afforded a VA examination in May 2007 
where the Veteran was diagnosed with bilateral shoulder 
strain.  With regard to the right shoulder, the examiner 
found no pain on palpitation and no effusion.  Range of 
motion testing indicated forward flexion limited to 170 
degrees, with pain at 70 degrees, and abduction limited to 
170 degrees, with pain at 80 degrees.  While the Veteran 
complained of pain on repetition, the examiner did not 
objectively observe any additional functional loss on 
repetition.  With regard to the left shoulder, the examiner 
again found no pain on palpitation or effusion.  Range of 
motion testing revealed forward flexion limited to 170 
degrees, with pain at 70 degrees, and abduction limited to 
170 degrees, with pain at 80 degrees.  Once again, the 
Veteran complained of pain on repetition, but the examiner 
did not objectively observe any additional functional loss on 
repetition.

Most recently, the Veteran was afforded a VA examination for 
his shoulders in December 2008.  At that time the Veteran 
complained of bilateral shoulder pain, the right shoulder 
slightly worse than the left.  The examiner noted the Veteran 
had no history of surgery, dislocation or recurrent 
subluxation.  The examiner diagnosed the Veteran with 
residuals of bilateral shoulder injury with calcific 
tendinitis of the left shoulder, bilateral osteoarthritis and 
loose body in the right joint.  On examination, the shoulders 
were tender, but the examiner did not see any effusion or 
swelling.  

The right shoulder's range of motion indicated forward 
flexion to 145 degrees, with guarding starting at 60 degrees 
and pain starting at 45 degrees.  Abduction was limited to 72 
degrees.  There was no further limitation of motion on 
repetition, although the Veteran complained of increased pain 
on repetition.  The left shoulder's range of motion reflected 
forward flexion to 130 degrees and abduction limited to 75 
degrees, with pain at 60 degrees.  Again, no further 
limitation of motion was noted on repetition, but the Veteran 
complained of increased pain on repetition. The examiner 
further noted that Veteran did not have any "true" 
reduction of range of motion.  Even the Veteran conceded he 
could push through the pain to have full range of motion, but 
not repetitively.  

The medical evidence, in short, indicates the Veteran is 
capable of using his bilateral shoulders through a range of 
motion above his shoulder level, but on repetition, the range 
of motion decreases to below the shoulder level (less than 90 
degrees).  

Again, when evaluating a disability involving a joint, 
adequate consideration must be given of functional loss due 
to pain under 38 C.F.R. § 4.40 and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45; see also DeLuca, 8 Vet. App. 
202.  

Here, it is clear the most prevalent manifestation of the 
Veteran's shoulder disabilities is pain, especially on 
repetition.  While the Veteran can exhibit near-perfect range 
of motion, taking into account the Veteran's functional 
impairment on repetition, there is at least some medical 
evidence that both shoulders are limited in both abduction 
and forward flexion to less than the shoulder level (90 
degrees), but greater than 25 degrees.  Under DC 5201, a 20 
percent rating is still warranted for the right shoulder 
because it is the Veteran's non-dominant side, but an 
increased rating of 30 percent (but no more) is warranted for 
the left shoulder because it is the Veteran's dominant side.

No higher rating may be given under any other potentially 
applicable Diagnostic Code.  The Board notes that there are 
other Diagnostic Codes relating to shoulder disorders, such 
as Diagnostic Code 5200 (ankylosis of the scapulohumeral 
articulation), Diagnostic Code 5202 (impairment of the 
humerus), and Diagnostic Code 5203 (impairment of the 
clavicle or scapula).  

The Veteran's right shoulder disability is not manifested by 
loss of head, nonunion, fibrous union or recurrent 
dislocation of the humerus and therefore DC 5202 is 
inapplicable.  There is no objective evidence indicative of 
an impaired clavicle or scapula and, therefore, DC 5203 is 
inapplicable.  In this case, the Veteran's shoulder is not 
shown to be ankylosed; thus DC 5200 is also not for 
application.

As shown above, and as required by Schafrath v. Derwinski, 
1 Vet. App. 589, 594 (1991), the Board has considered all 
potentially applicable provisions of 38 C.F.R. Parts 3 and 4, 
whether or not they have been raised by the veteran.  In this 
case, the Board finds an increased rating of 30 percent is 
warranted with respect to the Veteran's left shoulder, but 
there is no provision upon which to assign a higher rating 
for the Veteran's right shoulder disability.

Extra-Schedular Considerations

In denying the claims for higher ratings (other than the 30 
percent rating granted here for the Veteran's left shoulder 
disability), the Board also has considered whether the 
Veteran is entitled to a greater level of compensation on an 
extra-schedular basis.  Ordinarily, the VA Schedule will 
apply unless there are exceptional or unusual factors which 
would render application of the schedule impractical.  See 
Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability 
rating is warranted based upon a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization that would 
render impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1) (2008).  An 
exceptional case is said to include such factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impracticable the application of 
the regular schedular standards.  See Fanning v. Brown, 4 
Vet. App. 225, 229 (1993).  

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-
step inquiry for determining whether a veteran is entitled to 
an extraschedular rating.  First, the Board must first 
determine whether the evidence presents such an exceptional 
disability picture that the available schedular evaluations 
for that service-connected disability are inadequate.  
Second, if the schedular evaluation does not contemplate the 
claimant's level of disability and symptomatology and is 
found inadequate, the Board must determine whether the 
claimant's disability picture exhibits other related factors 
such as those provided by the regulation as "governing 
norms."  Third, if the rating schedule is inadequate to 
evaluate a veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then 
the case must be referred to the Under Secretary for Benefits 
or the Director of the Compensation and Pension Service to 
determine whether, to accord justice, the veteran's 
disability picture requires the assignment of an 
extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture 
that the available schedular evaluation for the service-
connected cervical spine or bilateral shoulder disabilities 
is inadequate.  A comparison between the level of severity 
and symptomatology of the Veteran's disabilities with the 
established criteria found in the rating schedule shows that 
the rating criterion reasonably describes the Veteran's 
disability level and symptomatology. 

The Board further observes that, even if the available 
schedular evaluation for the disabilities are inadequate 
(which it manifestly is not), the Veteran does not exhibit 
other related factors such as those provided by the 
regulation as "governing norms."  The record does not show 
that the Veteran has required frequent hospitalizations for 
his disabilities.  Indeed, it does not appear from the record 
that he has been hospitalized at all for those disabilities.  
Additionally, there is not shown to be evidence of marked 
interference with employment due to the disabilities.  

The Veteran was a self-employed farmer and alleges he had to 
retire because he could not lift more than 20 pounds or 
otherwise deal with the physical labor because of his neck 
and shoulders. 

The medical evidence does consistently note the Veteran's 
inability to carry heavy loads and his complaints of no 
longer playing sports or basketball.  Even so, the Veteran 
was afforded VA examinations in May 2007 where the examiner 
concluded that neither his bilateral shoulder conditions nor 
his cervical spine disability should prevent gainful 
employment. 

The Board does not doubt the Veteran's employment options are 
limited due to his disabilities, clearly they are.  His 
disability, however, does not cause an exceptional or unusual 
type of impairment.  Although the Veteran is unable to work 
in his first-choice occupation, the diagnostic criteria 
already contemplates some amount of occupational impairment. 

In short, there is nothing in the record to indicate that 
this service-connected disabilities on appeal cause 
impairment with employment over and above that which is 
contemplated in the assigned schedular rating.  See Van Hoose 
v. Brown, 4 Vet. App. 361, 363 (1993) [noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired].  The Board therefore has 
determined that referral of this case for extra-schedular 
consideration pursuant to 38 C.F.R. 3.321(b)(1) is not 
warranted.


ORDER

Entitlement to an initial rating greater than 20 percent for 
degenerative joint disease (DJD) of the cervical spine is 
denied.

Entitlement to an initial rating greater than 20 percent for 
DJD of the right shoulder is denied.

Entitlement to an initial rating of 30 percent for DJD of the 
left shoulder is granted, subject to the laws and regulations 
controlling the award of monetary benefits.


	(CONTINUED ON NEXT PAGE)



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


